Citation Nr: 0913102	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-13 124A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veteran Service Officers 


WITNESS AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 
1971.  The Veteran's discharge documents show he was awarded 
the Purple Heart and Combat Infantry Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for PTSD and 
assigned a 10 percent rating, effective August 26, 2005.  

In September 2008 the Newark, New Jersey RO increased the 
initial rating to 30 percent for PTSD.  The Veteran has 
indicated that he is not satisfied with this rating, but 
would be satisfied with a 50 percent rating.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in January 2009.  A 
transcript of the hearing is of record.


FINDING OF FACT

The medical evidence establishes that the service-connected 
PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating, but 
no higher, for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The present case involves a "downstream" issue, as the 
initial claim for service connection for PTSD was granted in 
the September 2006 rating decision appealed, and the current 
appeal arises from his disagreement with the evaluations 
originally and subsequently assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. Increased Rating

The Veteran is requesting an increased initial rating of 50 
percent for PTSD. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned when the 
veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when the veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned when the veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)

A GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers)

A GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The evidence of record reflects that the overall disability 
picture presented most closely approximates the criteria for 
the assignment of a 50 percent disability, and no greater. 

An August 2006 VA examination diagnosed the Veteran with mild 
to moderate PTSD and a GAF score of 65.  The Veteran reported 
nightmares, flashbacks, hypervigilance, easy startle reflex, 
and some degree of anxiety.  The Veteran was determined to be 
able to work full time.  

A May 2008 VA examination diagnosed the Veteran with mild 
PTSD.  The examiner noted that the Veteran had been married 
for 27 years.  The Veteran reported that he always thinks 
about the war, that he wakes up in the middle of the night, 
and that he has difficulty staying asleep. He reported he 
socialized primarily with his immediate family and remained 
somewhat isolated in his social interactions, and that he is 
startled at loud noises.  His war memories are brought on by 
the news and through his work with soldiers, and he finds 
crowds difficult.  The Veteran was found to experience mild 
memory and concentration problems.  Absence of suicidal 
ideation or homicidal ideation was noted by the examiner.  He 
has no real close friends and primarily socializes with his 
wife and immediate family. He is isolative with the exception 
of the immediate family. The examiner found the Veteran to 
experience distress as a consequence of exposure to certain 
cues resembling the war.  He avoids thoughts, feeling and 
conversations associated with the trauma. He has disturbing 
memories of the war. There was a significant decrease in the 
Veteran's participation in formerly enjoyable activities.  He 
experiences mild irritability with outbursts of anger. He 
demonstrated hypervigilance with an exaggerated startle 
response.  GAF score was 63. 

A January 2009 letter from Dr. S.E. was submitted at the 
Board hearing.  Dr. S.E. diagnosed chronic PTSD.  The Veteran 
reported troubling intrusive thoughts and recollections about 
his military trauma.  The Veteran's thoughts were easily 
triggered by contemporary events.  Dr. S.E. noted the Veteran 
had significant emotional flattening and numbing as well as 
avoidance behaviors.  The Veteran is uncomfortable in 
unstructured social situations.  He displayed signs of 
autonomic hyperactivity including difficulty concentrating 
under stress, irritability, low frustration tolerance, 
hypervigilance and exaggerated startle response. The GAF 
score was 55.

At the January 2009 Board hearing the Veteran testified that 
he always had problems with his supervisors, that he didn't 
have any friends that he kept in touch with and that he does 
not belong to any social organizations.  The Veteran's wife 
testified that he was easily startled while on walks in the 
woods.  She reported that his temperament had gotten worse 
over the years and that they did not socialize with other 
couples.

On balance, the evidence supports a rating of 50 percent and 
no more.

A higher, 70 percent evaluation is not warranted.  The VA 
examination does not show the Veteran to have obsessional 
rituals, illogical obscure or irrelevant speech, near-
continuous panic or depression that affects his ability to 
function independently or appropriately.  The Veteran does 
not exhibit spatial disorientation, neglect of personal 
appearance or hygiene.  Rather, the examination shows that 
the Veteran has been married to the same woman for 27 years, 
he socializes with his immediate family, and he works full 
time.  While the evidence shows that the Veteran has 
difficulty in establishing and maintaining effective social 
relationships, he clearly does not exhibit an inability to 
establish and maintain such relationships as is evidenced by 
his lengthy marriage.  

The most recent GAF score was 55.  This is consistent with a 
50 percent evaluation. 

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his right knee 
disability.  


ORDER

An initial evaluation of 50 percent, and no greater, for PTSD 
effective the date of service connection is granted subject 
to the laws and regulations governing the award of monetary 
benefits.   




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


